Citation Nr: 0844350	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-39 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right Achilles 
tendonitis.

2.  Entitlement to service connection for left Achilles 
tendonitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1982 to 
October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

During the pendency of this appeal, as a result of a change 
in domicile of the appellant, jurisdiction of this matter was 
transferred to that of the RO located in Waco, Texas.


FINDINGS OF FACT

1.  The medical evidence fails to reflect that the veteran 
has limitation of motion in his right ankle or that the 
veteran is additionally limited by pain, fatigue, weakness, 
or lack of endurance or incoordination on repetitive motion.

2.  The medical evidence reflects that the veteran is 
currently diagnosed with left Achilles tendonitis and that 
this condition began in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right 
Achilles tendonitis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.27, 4.71a, Diagnostic Codes 5271, 5003 (2008).

2.  The criteria for service connection for left Achilles 
tendonitis has been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a letter received by the veteran before he was discharged 
from service, and his response to this letter was received by 
the RO in September 2006.  Additionally, the March 2007 
rating decision explained the criteria for a compensable 
rating for Achilles tendonitis per Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. Jan. 2008), and the veteran's 
claim was subsequently readjudicated by a September 2007 
statement of the case and a December 2007 supplemental 
statement of the case.  Additionally, at the examination 
conducted for VA purposes, the veteran discussed his history 
of Achilles tendonitis and his current symptomology, and the 
veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that a reasonable person, such as the veteran, 
would know what was necessary to substantiate his claim, 
rendering any notice errors harmless.

With respect to the duty to assist, the veteran's service 
medical records have been obtained, and the veteran has not 
identified any records not obtained.  The veteran was also 
provided with an examination for VA purposes, and he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  Accordingly, VA's notice and 
assistance obligations are satisfied.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran contends that the severity of his right Achilles 
tendonitis warrants a compensable rating.

The veteran's right Achilles tendonitis is assigned a 
noncompensable rating under Diagnostic Codes 5271 and 5003.  
Achilles tendonitis is rated analogously to limitation of 
motion of the ankle under Diagnostic Code 5271, which assigns 
a 10 percent rating when there is moderate limitation of 
motion of the ankle and a 20 percent rating when there is 
marked limitation of motion of the ankle.  However, when the 
limitation of motion shown does not meet the schedular 
criteria for a compensable rating, a 10 percent rating may be 
assigned for each group of minor joints affected by 
limitation of motion pursuant to Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

At his pre-discharge September 2006 examination conducted for 
VA purposes, the veteran reported that his functional 
impairment resulting from his right Achilles tendonitis was 
difficulty walking or standing for long periods of time and 
an inability to run.  The examination report reflects a 
diagnosis of bilateral Achilles tendonitis, based on the 
veteran's reports of pain and stiffness in the ankles during 
increased physical activity, and degenerative joint disease 
of the right distal tibia joints, based on the veteran's 
right ankle x-rays that showed mild degenerative 
osteophytosis of the anterior and posterior distal tibia.  
However, right ankle range of motion testing revealed 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees, 
which is the full range of motion for the ankle joint.  See 
38 C.F.R. § 4.71, Plate II.  Furthermore, the examiner noted 
that the joint was not additionally limited by pain, fatigue, 
weakness, or lack of endurance or incoordination on 
repetitive motion, there were no signs of edema, effusion, 
weakness, tenderness, redness, heat, or abnormal or guarded 
movement.  

Because the medical evidence fails to reveal any objective 
findings of limitation of right ankle motion, a compensable 
rating is not available under either Diagnostic Code 5271 or 
5003.  

The Board has also considered whether a higher disability 
rating is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  While the veteran reported 
that his right Achilles tendonitis is painful upon standing 
or walking for long periods of time, an examination of the 
veteran's right ankle joint failed to reveal adequate 
evidence of disabling pathology, including any additional 
limitation from pain, fatigue, weakness, or lack of endurance 
or incoordination on repetitive motion.  Accordingly, a 
compensable rating based on functional loss is not warranted.

Because the evidence of record fails to provide any basis for 
awarding a compensable rating for the veteran's right 
Achilles tendonitis, the veteran's appeal is denied.

III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

The veteran contends that he currently has left Achilles 
tendonitis as a result of parachute jumps while in service.

The first evidence of record of Achilles tendon pain is when 
the veteran reported a painful left Achilles tendon in his 
June 1998 report of medical history.  Treatment records from 
June and July 2001 reflect the veteran's complaint of left 
Achilles tendon pain, and the veteran was diagnosed with 
Achilles tendonitis.  The results of an August 2001 MRI of 
the veteran's left Achilles tendon suggested a partial left 
Achilles tendon tear.  An October 2001 treatment record 
reflects that the veteran wore a cast for three weeks to 
repair his torn left Achilles tendon, and a February 2002 
treatment record notes chronic bilateral Achilles tendonitis.  
A May 2006 examination report reflects that the veteran's 
left Achilles tendon tear had resolved; however, based on the 
veteran's reports of pain when walking, a diagnosis of left 
Achilles tendonitis was noted.

At the veteran's pre-discharge September 2006 examination, 
the veteran reported that he had experienced severe bilateral 
Achilles tendon pain for the past five years and that his 
pain was burning and aching in nature and elicited by 
physical activity and alleviated by rest.  The veteran 
reported that he treats his Achilles tendon pain with 
medication, orthotic inserts, and physical therapy.  A 
physical examination of the veteran's left Achilles tendon 
failed to reveal any limitation of motion, edema, effusion, 
weakness, tenderness, redness, heat, abnormal or guarded 
movement, or lack of endurance or incoordination on 
repetitive motion.  Additionally, an x-ray of the veteran's 
left ankle was within normal limits.  However, the examiner 
noted a diagnosis of bilateral Achilles tendonitis, based on 
the veteran's subjective complaints of pain and stiffness in 
the ankles with increased physical activity.

The veteran's service medical records reflect that he first 
complained of left Achilles tendon pain while in service and 
that he was diagnosed with a left Achilles tendon tear and 
tendonitis while in service.  Additionally, the report of 
examination conducted for VA purposes, reflects a current 
diagnosis of left Achilles tendonitis.  Accordingly, because 
the evidence reflects that the veteran's left Achilles 
tendonitis began in service and that he is currently 
diagnosed to have this condition, service connection is 
granted.


ORDER

Entitlement to a compensable rating for right Achilles 
tendonitis is denied.

Service connection for left Achilles tendonitis is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


